             Case 1:19-mj-05889-UA Document 10 Filed 07/17/19 Page 1 of 1
                                                         .'·USDC SDNY
                                                            DOCt::\1ENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                            DOC
                                                              ,, tt·
-------------------------------------------------------x
                                                            DATE i lLED:
UNITED STATES OF AMERICA,


        -v-                                                  No. 19 MJ 05889-UA

EZZARD MURRAY,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER



                A bail appeal hearing having been held before the undersigned today, the
conditions set by Magistrate Judge Fox on July 17, 2019, are modified by the addition of a
condition of a curfew to be set by Pretrial Services and enforced by RF electronic monitoring.
Defendant must comply with the conditions of electronic monitoring, including but not limited to
staying in the approved residential premises during the hours required by the curfew and the
residence must have an approved land telephone line. All conditions must be met before release.

                 SO ORDERED.

Dated: New York, New York
       July 17, 2019


                                                             ~ L ~ R SWAIN
                                                             United States District Judge
                                                                           'P~~
